IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1111-12



                           LEONARDO AGUILAR, Appellant

                                             v.

                           THE STATE OF TEXAS, Appellee



             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FOURTEENTH COURT OF APPEALS
                             HARRIS COUNTY



        Per curiam.

                                      OPINION


        Appellant was charged with felony possession of a controlled substance. The charge

was reduced to a Class A misdemeanor. He pleaded guilty and was sentenced to ten days in

jail.

        Appellant filed a writ application pursuant to Art. 11.072 alleging that he received
                                                                              AGUILAR - 2


ineffective assistance of counsel under Padilla v. Kentucky, 559 U.S. 356 (2010). The trial

court denied relief. On appeal, the Court of Appeals reversed, holding that counsel’s

performance was deficient under Padilla. Aguilar v. State, 375 S.W.3d 518 (Tex. App. –

Houston [14th Dist.] 2012).

       The State has filed a petition for discretionary review of this decision. The U.S.

Supreme Court recently held that, under Teague v. Lane, 489 U.S. 288 (1989), Padilla does

not have retroactive effect. Chaidez v. United States, __ U.S. __, 133 S. Ct. 1103 (2013).

Today, we adopted that Court’s reasoning as a matter of state law in Ex parte De Los Reyes,

No. PD-1457-11, __ S.W.3d __ (Tex. Crim. App. March 20, 2013).

       The Court of Appeals in the instant case did not have the benefit of our opinion in De

Los Reyes. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

De Los Reyes.




DATE DELIVERED: March 20, 2013

PUBLISH